Order filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00778-CV
                                  ____________
  TAMMY DEWOLF, CHRISTINA DEWOLF, AMANDA DEWOLF AND
                 KAITLYN DEWOLF, Appellants
                                       V.
  RICHIE KOHLER, ERIC KIEBLER, OCEANIC VENTURES INC, MV
        JOHN JACK, A & E TELEVISION, NETWORKS, INC., ITI
     HOLDINGS, INC., AND LAMARTEK, INC. (D/B/A “DIVE RITE”),
                            Appellees

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-46416

                                  ORDER

      The clerk’s record was filed January 22, 2014. Appellants’ counsel advised
this court that on April 22, 2014, he requested supplementation of the record with
relevant items that were omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). To date, no supplemental clerk’s record has been filed. Accordingly, we
issue the following order:

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 13, 2014, containing the following documents:

       1. Plaintiffs’ Second Amended Petition;

       2. Plaintiffs’ Third Amended Petition;

       3. Plaintiffs’ Fourth Amended Petition;

       4. Plaintiffs’ Fifth Amended Petition;

       5. Defendant Lamartek’s Motion for Summary Judgment;

       6. Defendant Lamartek’s Motion for Rehearing;

       7. Defendant ITI Holdings Motion for Summary Judgment;

       8. Defendant ITI Holdings Motion for Rehearing.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2